UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DWIGHT THOMAS PERRY,

                             Plaintiff,        DECISION AND ORDER

                                               1:17-CV-01306-MAT
                  -vs-

Commissioner of Social Security,

                         Defendant.
________________________________________

I.         Introduction

      Plaintiff has filed a Motion for Attorney’s Fees, seeking the

amount of $23,643.50, pursuant to 42 U.S.C. § 406(b).           Docket No.

19.   Defendant filed a response on October 8, 2019, raising issues

concerning the amount of fees sought by Plaintiff’s counsel and the

timeliness of Plaintiff’s motion.         See Docket No. 21.    The matter

is now fully submitted and ready for decision.       Docket No. 23.     For

the reasons discussed below, Plaintiff’s motion is granted in part.

Plaintiff is awarded attorney’s fees in the amount of $23,213.00,

which is 25 percent of Plaintiff’s past-due disability benefits.



II.        Background

      On October 4, 2017, the ALJ issued a partially favorable

decision   on    Plaintiff’s     disability    applications,     partially

approving Plaintiff’s application for Supplemental Security Income

(“SSI”),   but    denying   in   its   entirety   Plaintiff’s   Title   II

application.     See Docket No. 15; see also Docket Nos. 19-2 at ¶ 10
& 21 at 2.         On January 4, 2019, this Court reversed the unfavorable

portion       of    the   ALJ’s      decision,    and    remanded       the    matter      for

calculation and payment of benefits.                   Docket No. 15.         On April 22,

2019, the Court signed a stipulation entered into by the parties,

whereby Plaintiff was awarded $6,300.14 pursuant to the Equal

Access    to       Justice     Act    (“EAJA”),    28    U.S.C.     §    2412,      in    full

satisfaction of his claim pursuant to the EAJA, for his attorney’s

services performed in connection with this action.1                       Docket No. 18.

      Subsequently,          on   February       13,    2019,    the    Social      Security

Administration (“SSA”) issued to Plaintiff a Notice of Award,

indicating that he was only eligible for past-due SSI benefits

between September 2015 and December 2015.                       See Docket No. 19-3 at

1.   The Notice of Award further provided that this SSI payment,

which totaled $1,722.00, was previously released to Plaintiff in

2017.     Id.      On June 16, 2019, the SSA issued to Plaintiff another

Notice of Award, stating that Plaintiff was entitled to monthly

disability benefits beginning in November 2007. Docket No. 21-1 at

3.      The     Notice    of    Award    further       provided    that       the   SSA    was

withholding $23,213.00 from Plaintiff’s past-due benefits in order

to pay attorney’s fees.              Id. at 5.     The SSA issued to Plaintiff’s

counsel an Important Information letter on June 16, 2019, enclosing



      1

      The EAJA award was used to offset a government debt owed by Plaintiff, and
counsel never received it. Docket Nos. 19-2 at ¶ 15 & 19-5; see also Docket No.
21 at 7.

                                           -2-
a copy of the Notice of Award sent to Plaintiff.     Id. at 1.   As

explained further below, Plaintiff’s counsel states that he did not

receive the June 16, 2019 Important Information letter from the

SSA, until it was filed by Defendant in response to Plaintiff’s

motion for attorney’s fees.   See Docket No. 22 at 1-5.

     On July 22, 2019, the SSA issued a letter to Plaintiff’s

counsel, stating that $23,213.00, which represented 25 percent of

the past-due benefits owed to Plaintiff, was being withheld to pay

attorney’s fees.   Docket No. 19-4.   As noted above, Plaintiff’s

attorney requests fees in the amount of $23,643.50. Docket No. 19-

1.   Plaintiff’s attorney has submitted the above-mentioned Notice

of Award for his SSI claim and withholding letter (Docket Nos. 19-3

& 19-4), the fee agreement (Docket No. 19-7), and his time records

to date (see Docket No. 19-2 at ¶ 17).

III. Discussion

     Title 42, Section 406(b) provides as follows:

     Whenever a court renders a judgment favorable to a
     claimant under this subchapter who was represented before
     the court by an attorney, the court may determine and
     allow as part of its judgment a reasonable fee for such
     representation, not in excess of 25 percent of the total
     of the past-due benefits to which the claimant is
     entitled by reason of such judgment[.]

42 U.S.C. § 406(b)(l)(A).

     “When a contingent fee has been agreed to by the parties, the

district court must determine whether the fee is reasonable[,]”

“giv[ing] due deference to the intent of the parties” while “not


                                -3-
blindly approv[ing] every fee request made pursuant to a contingent

agreement.”      Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

Mathematical calculations are not required, but the district court

should determine whether the contingency percentage is within the

25 percent cap. Id. In addition, it should consider “whether there

has been fraud       or   overreaching       in   making    the   agreement”   and

“whether the requested amount is so large as to be a windfall to

the attorney.”      Id. (citations omitted).

            A.     Timeliness of Plaintiff’s Fee Request

      The Court first addresses the timeliness of Plaintiff’s motion

for attorney’s fees.        Plaintiff’s counsel filed his motion for

attorney’s fees on September 17, 2019.               See Docket No. 19.         He

contends that his fee request is timely, as it was filed within the

65-day time period mandated by former L. R. Civ. P. 5.5(g)(1).2

See Docket No. 19-1 at 3.       Plaintiff’s counsel has calculated the

65-day    period   from   the   date    he    received      the   July   22,   2019

withholding letter, since the Notice of Award for Plaintiff’s Title

II claim was not received by his office.              Id.

      In response, Defendant points to the aforementioned Important

Information letter dated June 16, 2019, which is addressed to


      2

      On January 1, 2020, L. R. Civ. P. 5.5(g)(1) was amended to provide that
counsel “may file a petition for attorney’s fees under 42 U.S.C. § 406(b) in
accordance with the time frame set forth in F.R.Civ.P. 54(d)(2)(B) and Sinkler
v. Berryhill, 932 F.3d 83 (2d Cir. 2019). Unless otherwise established, the
Court will assume that counsel representing the plaintiff in federal court
received notice of the benefits calculation at the same time as the plaintiff.”
L. R. Civ. P. 5.5(g)(1).

                                       -4-
Kenneth Hiller, one of Plaintiff’s attorneys.           See Docket Nos. 21

& 21-1. This letter encloses the Notice of Award sent to Plaintiff

on June 16, 2019.       See Docket No. 21-1.      September 17, 2019 - the

date that Plaintiff filed his motion for attorney’s fees - is more

than 65 days after the June 16, 2019 letter.

      Plaintiff’s counsel states that he never received the June 16,

2019 Important Information letter enclosing the Notice of Award

until Defendant attached it to its response to Plaintiff’s motion

for attorney’s fees.       See Docket No. 22 at 1-5.    In support of this

statement,     Plaintiff    submits   three    affirmations.      See   Docket

Nos. 22-1, 22-2 & 22-3.       One of the affirmations is made by Kenneth

Hiller, and states that he examined Plaintiff’s electronic file in

the   firm’s    case    management    system   (Prevail),   and   the    first

notification his office received regarding Plaintiff’s past due

benefits was the July 22, 2019 withholding letter.                See Docket

No. 22-1 at ¶¶ 2-3.       Mr. Hiller further states that the electronic

file does not show that his firm received the June 16, 2019

Important Information letter until Defendant filed its response to

Plaintiff’s motion for attorney’s fees.            Id. at ¶ 2.     Plaintiff

also submits affirmations from counsel’s office manager, Cheverine

Van Berkum, and an employee, Elaine Hartman.          See Docket Nos. 22-2

& 22-3.   Ms. Van Berkum states that she has worked on Plaintiff’s

file, including using the firm’s case management system.                Docket

No. 22-2 at ¶ 5.       Ms. Van Berkum further states that while the case


                                      -5-
management system shows multiple documents received during the

course of Plaintiff’s case, it does not show the June 16, 2019

Notice of Award letter as received until Defendant filed its

response to Plaintiff’s motion for attorney’s fees.3               See id. at

¶¶   6,   8.      Ms.   Hartman’s   affirmation     states    that    her   job

responsibilities include opening incoming mail, scanning it, and

attaching it to the proper electronic folder in Prevail, as well as

delivering a hard copy of the document to the appropriate case

manager.    Docket No. 22-3 at ¶ 2.         Ms. Hartman further states that

she reviewed all of the scanned documents received for Plaintiff’s

file since May 10, 2019, and there is no record of the firm

receiving the June 16, 2019 Notice of Award until it received

Defendant’s response to Plaintiff’s motion for attorney’s fees.

Id. at ¶ 4. Plaintiff’s counsel has also provided redacted Prevail

screen    shots    from   Plaintiff’s    file,    further    supporting     his

assertion that he did not receive the June 16, 2019 Notice of Award

until it was included as a part of Defendant’s response papers.

See Docket No. 22-4.

      Although there is a presumption that Plaintiff’s counsel

received the June 16, 2019 Important Information letter enclosing

the Notice of Award, see L. R. Civ. P. 5.5(g)(1) (“the court will


      3

      The Court notes that paragraph 10 of Ms. Van Berkum’s affirmation states,
“I affirm under penalties of perjury that no alterations have been made to the
history of entries in Prevail for Lindy Mack’s electronic folder.” See Docket
No. 22-2 at ¶ 10. The Court presumes that the inclusion of the name “Lindy Mack”
is a typographical error, and should state Plaintiff’s name, Dwight Perry.

                                      -6-
assume that counsel representing the plaintiff in federal court

received notice of the benefits calculation at the same time as the

plaintiff.”), the Court finds that the detailed evidence submitted

by Plaintiff’s counsel - which includes sworn statements by one of

Plaintiff’s      attorneys      and    two     office     employees       -   rebuts     the

presumption.      See, e.g., Mack v. Commissioner, No. 18-CV-974, 2019

WL 2422866, at *3 (W.D.N.Y. June 10, 2019) (“[These] detailed

submissions about procedures utilized by plaintiff’s attorney’s

office    when     handling         incoming      mail,   along       with     copies     of

screenshots      of    plaintiff’s      electronic        file,      go   beyond   simple

assertions    of      the    late    receipt      of   the    notice,       and   instead,

corroborate plaintiff’s allegations of her late receipt of the

Appeals   Council’s         notice.         Therefore,       the     Court    finds     that

plaintiff successfully rebutted the presumption of timely receipt

by making ‘a reasonable showing’ that she did not receive the

notice within five days of its mailing.”). Plaintiff’s counsel has

presented evidence that he did not receive the Notice of Award

until October         8,    2019,    when    Defendant       filed    its     response    to

Plaintiff’s motion for attorney’s fees.                      Accordingly, the motion

for attorney’s fees, which was filed on September 17, 2019, is

timely.

     Regarding the timeliness of Plaintiff’s motion, Defendant also

cites to Sinkler v. Berryhill, 932 F.3d 83 (2d Cir. 2019), a Second

Circuit case holding that the 14-day deadline to file an attorney


                                            -7-
fee petition, included at Fed. R. Civ. P. 54(d)(2)(B), applies to

§ 406 motions, and runs from the date the claimant receives the

notice of benefits award.      See Docket No. 21 at 4; see also

Sinkler, 932 F.3d at 89 (§ 406(b) fee request “is subject to the

fourteen-day filing limitation of Rule 54(d)(2)(B) once a party

receives notice of a benefits calculation following a sentence four

remand judgment.”).   In response, Plaintiff contends that L. R.

Civ. P. 5.5(g)(1) and the Sinkler case are not inconsistent,

because local rule provisions extending the deadline to file a Rule

54 motion are an order of court and at the discretion of the

district judge, and the Sinkler court did not rule on the propriety

of L. R. Civ. P. 5.5(g)(1).   Docket No. 22 at 5.

     The Sinkler case was decided on August 2, 2019, prior to

Plaintiff’s fee request, which was filed on September 17, 2019.

Pursuant to Sinkler, Plaintiff was required to file his fee request

within 17 days of June 16, 2019 (allowing three days for mailing).

See Sinkler, 932 F.3d at 91 n.5 (“Nothing in this opinion departs

from the law’s presumption that a party receives communications

three days after mailing.”).     The Sinkler Court clarified its

holding:

     In holding Rule 54 applicable in these circumstances, we
     are mindful that its fourteen-day limitations period is
     not absolute.     The rule expressly states that the
     specified period applies “[u]nless a statute or a court
     order provides otherwise.”    Thus, district courts are
     empowered   to   enlarge   that   filing  period   where
     circumstances warrant. To be sure, courts cannot adopt
     local rules or orders that are inconsistent with federal

                                -8-
     rules of procedure. Nevertheless, where, as here, the
     rule itself affords courts the discretion to alter a
     specified filing time, we will generally defer to a
     district court in deciding when such an alteration is
     appropriate in a particular case as, for example, when a
     party needs more time to assemble and file the
     administrative record.

Sinkler,    932    F.3d   at   89-90    (internal   citations   omitted).

Plaintiff’s counsel has presented compelling evidence that he did

not receive the Important Information letter enclosing the Notice

of Award until it was attached to Defendant’s response papers.

Further, the evidence submitted by counsel - including three

affirmations and screen shots from his firm’s case filing system -

demonstrates that his law firm did not receive the Notice of Award

on or around June 16, 2019, and therefore could not have complied

with the 14-day deadline.       For these reasons, the Court finds that

it is appropriate to enlarge the time by which Plaintiff’s motion

pursuant to § 406 may be filed.        See Almodovar v. Saul, No. 16 Civ.

7419(GBD)(SN), 2019 WL 6207784, at *2 (S.D.N.Y. Nov. 21, 2019)

(enlarging time period for plaintiff’s counsel to file § 406(b)

motion,    where   counsel     presented   proof,   including   counsel’s

statement under penalty of perjury, that although the plaintiff

received the notice of award on December 12, 2018, counsel did not

receive the notice of award until March 1, 2019); c.f. Sinkler, 932

F.3d at 90 (“Assuming we would entertain Sinkler’s notice argument,

it fails on the merits because she provides no factual basis to

support a claim that it was ‘reasonable’ to delay the filing of her


                                    -9-
§ 406(b) application for more than six months after she received

notice of the benefits calculation on remand.               Certainly, she

offered no explanation for this delay in the district court.”).

           B.   Reasonableness of the Fee Request

     Pursuant   to   the   fee    agreement   signed   by   Plaintiff,   his

attorney is entitled to 25 percent of his past due benefits.             See

Docket Nos. 19-1 at 6 & 19-7.        The July 22, 2019 letter issued by

the SSA regarding the withholding of attorney’s fees states that

the amount withheld - $23,213.00 - “represents 25 percent of the

past-due   benefits”    for      Plaintiff.     See    Docket   No.   19-4.

Plaintiff’s attorney has requested a fee of $23,643.50, which is

more than 25 percent of Plaintiff’s past-due benefits. Plaintiff’s

attorney explains that he arrived at this number by calculating

25 percent of the combined total of $1,722.00 (Plaintiff’s SSI

award) and $93,852.00 (Plaintiff’s past-due Title II benefits,

calculated by multiplying by four the amount withheld by the SSA to

pay attorney’s fees).      See Docket No. 19-1 at 2 (“Thus, the total

award of past due benefits was $94,574.00 ($93,852.00 + $1,722.00),

25% of which would be 23,643.50.”).

     Defendant notes that because Plaintiff was awarded past-due

Title II benefits after his receipt of past-due SSI benefits in

2017, he no longer qualified for the past-due SSI payments.              See

Docket No. 21 at 6; see also Docket No. 21-1 at 4 (“We are

withholding your Social Security benefits for November 2007 through


                                    -10-
May 2019.    We may have to reduce these benefits if you received

[SSI] for this period.”).           Defendant contends that, therefore,

Plaintiff’s counsel may not collect 25 percent of the past-due SSI

payment.     Docket No. 21 at 6.             Plaintiff does not offer any

response to this argument.          As noted above, both the Notice of

Award and the July 22, 2019 letter regarding attorney’s fees

provide that the SSA was withholding $23,213.00 of Plaintiff’s

past-due benefits to pay Plaintiff’s attorney’s fees.                 See Docket

Nos. 19-4 & 21-1 at 5.       The July 22, 2019 letter explicitly states

that $23,213.00 represents 25 percent of Plaintiff’s past-due

benefits.    Docket No. 19-4.       Plaintiff’s fee request, albeit only

slightly, exceeds 25 percent of Plaintiff’s past-due benefits.                 He

is   not   entitled   to    collect    more    than   $23,213.00,      which   is

twenty-five percent of Plaintiff’s past-due benefits.                 Id.

      Defendant   has      not   identified    any    evidence   of    fraud   or

overreaching.     See Docket No. 21 at 7.               Further, given that

Plaintiff’s attorney has not requested a significantly increased

fee amount, the Court concludes that there is no evidence of fraud

or overreaching.      The Court also finds that the amount requested

does not appear to be so large as to be a windfall to the attorney.

See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002); see also

Docket No. 19-2 at ¶ 17.         Plaintiff’s counsel has spent a total of

31.95 hours preparing Plaintiff’s case before the federal district

court (see Docket No. 19-2 at ¶ 17), which yields an hourly fee of


                                      -11-
$740.02 (see Docket No. 19-1 at 7), and is reasonable under the

circumstances.   See, e.g., Smith v. Saul, No. 18-CV-148F, 2020 WL

90761, at *2 (W.D.N.Y. Jan. 8, 2020) (approving attorney fee award

of $22,838.88, which resulted in an hourly rate of $613.95, and

noting that “[a]lthough this rate at first glance seems a little

high, it does not result in a windfall to counsel.”) (citing

McDonald v. Commissioner, No. 16-CV-926-FPG, 2019 WL 1375084, at

*2-3 (W.D.N.Y. Mar. 27, 2019) (approving attorney’s fees in the

amount of $30,602.75 for 29.1 hours of work, which yields an hourly

rate of $1,051.64) and Joslyn v. Barnhart, 389 F. Supp. 2d 454,

455-56 (W.D.N.Y. 2005) (approving attorney’s fees in the amount of

$38,116.50 for 42.75 hours of work, resulting in an hourly rate of

$891.61)).   Plaintiff’s counsel has worked on this case since

December 2014.    See Docket No. 19-2 at ¶ 8.        After lengthy

proceedings and multiple denials at the administrative level, see

id. at ¶¶ 5-10, Plaintiff’s counsel was ultimately successful in

securing past-due benefits for Plaintiff.       The administrative

transcript in this case is over 900 pages.      See Docket No. 7.

Plaintiff’s attorney filed an 18-page motion for judgment on the

pleadings, which persuaded the Court that Plaintiff’s disability

onset date was March 11, 2007, rather than May 14, 2014, resulting

in the recovery of over $90,000 in Title II disability benefits.

See Docket Nos. 9-1 & 15.   Accordingly, based on the fee agreement

between Plaintiff and counsel, the history of the case, and the


                                -12-
favorable result, the Court finds that a fee of $23,213.00, which

represents   25   percent   of   Plaintiff’s   past-due   benefits,   is

reasonable in this case.

IV.        Conclusion

      For the reasons discussed above, the Court grants in part

Plaintiff’s Motion for Attorney’s Fees (Docket No. 18).      Plaintiff

is awarded attorney’s fees in the amount of $23,213.00, which

represents 25 percent of the total past due benefits awarded to

Plaintiff.   The Commissioner is directed to release these funds.

Because Plaintiff’s counsel never received attorney’s fees pursuant

to the EAJA, he is not directed to return them.

      IT IS SO ORDERED.

                                       S/Michael A. Telesca
                                    ______________________________
                                     HONORABLE MICHAEL A. TELESCA
                                     United States District Judge
DATED:     January 22, 2020
           Rochester, New York




                                  -13-
